DETAILED ACTION
	In response to the office action mailed 01/19/2022, the amendments were received 03/23/2022:
Claims 1, 3-9, 13, 14, and 16-23 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-23 are pending.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 3648305 (Ersek), disclose a patient table including a support surface for a patient, the patient table comprising: 
a first table subunit (26), configured to provide a first surface region of the support surface (Fig. 3); 
a second table subunit (27), configured to provide a second surface region of the support surface (Fig. 3); and 
an angle unit (32) connected to the first table subunit and the second table subunit (Fig. 4), configured to fix a position of the first table subunit relative to the second table subunit such that the first surface region is provided in a first plane and the second surface region is provided in a second plane (Fig. 4), intersecting the first plane at an intersection angle, and such that the support surface is secured against a change of the intersection angle upon loading of the support surface by the patient (Fig. 4), the angle unit including at least a first coupling element (33 and 34), configured to interact functionally with a first counter-coupling element provided on the first table subunit, to releasably connect at least the angle unit to the first table subunit (Fig. 4).
Ersek fails to teach the details of the angle unit having an intersection angle, the angle unit being rigid and not moveable about the intersection angle, and a second coupling element, the second coupling element configured to interact functionally with a second counter-coupling element on the second table subunit, to releasably connect the angle unit to the second table subunit.
Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 3, 5-11, 13-18, and 21-23 are allowed by virtue of their dependence.
Regarding claims 4 an d12, reasons for allowance are provided in the office action mailed 01/19/2022.  Claims 19 and 20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884